Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: 
In [0017], “Suppose for a cementing operation it is needful to store fluid” should recite “Suppose for a cementing operation it is  needed to store fluid” (correcting the typo).
Appropriate correction is required.

Allowable Subject Matter
Claims 16-19 are allowed.
Claims 1-12, 14, 15, and 20 are objected to as including informalities as below, but would be allowable if corrected as suggested below.

Claim Objections
Claims 1-15 and 20 are objected to because of the following informalities:  
In independent claim 1, “via one or more fluid pathways” in line 4 should recite “via [[one]] two or more fluid pathways” (correcting the typo; matching the same “two or more” language in independent claim 7 line 6 and independent claim 16 line 4).  Claims 2-6 are objected to by dependency.
In claim 6, “wherein the system advisor is further configured to determine whether or not a fluid pathway has sufficient capacity to execute the fluid delivery” should just recite “wherein the system advisor is further configured to determine  that a fluid pathway has sufficient capacity to execute the fluid delivery” (simplifying the language).
In independent claim 7, “monitoring the fluid pathways to determine whether or not the fluid pathways are available” in line 4 should just recite “monitoring the fluid pathways to determine  that the fluid pathways are available” (simplifying the language; also because the claim later requires “a fluid pathway that is available” in lines 11-12).  Claims 8-15 are objected to by dependency.
In claim 9, “wherein monitoring the fluid pathways to determine whether or not the fluid pathways are available comprises a "go-no go" analysis” should just recite “wherein monitoring the fluid pathways to determine  that the fluid pathways are available comprises a "go-no go" analysis” (simplifying the language). 
In claim 20, “the system advisor being further configured to issue an alarm if none of the fluid pathways is sufficiently available” should just recite “the system advisor being further configured to issue an alarm if none of the fluid pathways is  available” (in line with the same in claims 1 and 15).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the Written Description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being Indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “altering operation of the well cementing operation according to the difference of capability rating between the most desirable pathway and the fluid pathway that is available and most desirable.”
Except for this claim itself, there appears to be no actual description of “altering operation of the well cementing operation according to the difference of capability rating between the most desirable pathway and the fluid pathway that is available and most desirable.”  
First, while there is a presumption that an adequate Written Description of the claimed invention is present in the Specification as filed, a question as to whether a Specification provides an adequate Written Description may arise in the context of an original claim. An original claim may lack Written Description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad Genus claim is presented but the disclosure only describes a narrow Species with no evidence that the Genus is contemplated.  See MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises.
In this case, the claim defines in the invention in functional language specifying a desired result (“altering operation of the well cementing operation according to the difference of capability rating”) but the disclosure fails to sufficiently identify how the function is performed (e.g., how, exactly, the well cementing operation is altered according to the difference of capability rating).  For example, one of ordinary skill would not be reasonably apprised of what actions might be taken to alter the well cementing 
In contrast, while there also is no actual description of a “capability rating” (claim 11) and “calculating the difference of capability rating” (claim 12), these original claims in themselves provide sufficient Written Description support to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.  For example, a “capability rating” appears to be similar to the quantified “capacity” ([0018] “In some embodiments the secondary route is equally capable with the primary route; however, in some cases there is some diminished capacity associated with the secondary route. The diminished capacity can be quantified and this information can be relayed to the system which can make a determination as to the viability of the secondary route. Also, the system may need to make some adjustments to components of the route to accommodate for the diminished capacity”), and most importantly, calculating a difference in quantified capacities is a straightforward, simple calculation.  
Meanwhile, because of the paucity of description, it is also not clear what, exactly, “altering operation of the well cementing operation according to the difference of capability rating between the most desirable pathway and the fluid pathway that is available and most desirable” may or may not entail.  Accordingly, second, this claim renders the metes and bounds of the claimed invention Indefinite.
In response, it appears Applicant should simply cancel claim 13. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Stephenson (5,320,425) (cited by Applicant) discloses automated sensing and control of a cement mixing system (abstract), but there is only one flow path under control.
The reference to Shen (2013/0166263) discloses “a computer-implemented method” including “iii) selecting a well path” ([0018]), but this is directed to placing a new well downhole “having a lowest peak value of formation loading potential, the selected well path representing an optimal wellbore trajectory for the wellbore” ([0018]), not for pre-existing flow paths for fluids aboveground.
The reference to Bogaerts (2018/0363414) (cited by Applicant) discloses controlling multiple fluid paths (e.g., Fig. 2.1), but this is directed to drilling fluid and the like in 110 and cementing fluids in 112, not for multiple paths for cementing fluids.
The reference to Chong (2019/0264517) (filed 26 February 2018 and published 29 August 2019) discloses a cement mixing system (abstract and [0018]) including sensors and controllers ([0083]) wherein “When a plurality of mixers are present, it is understood that the dry component system may provide dry components to each of the plurality of mixers (or only one mixer), depending on the fluid being formulated” ([0029]); i.e., selecting a flow path.  However, this reference shares Applicants Schlumberger; was published after the current effective filing date; and there appears to exist no ranking or the like disclosed.
The reference to Stralow (2020/0270963) (filed 22 February 2019 and published 27 August 2020) discloses a first flow path that bypasses a canister of additive and a second flow path that extends through the canister (abstract), wherein a controller switches the flow path used as needed.  However, this reference is directed to diverter fluid, not cementing fluids; and this reference was published after the current effective filing date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674